Non-Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “An apparatus for” and “the apparatus configured to perform steps” in claims 7-12; and “an apparatus configured to perform steps” in claims 13-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
With respect to claims 7, 10, 11, 13, 16, 17 the structure of the “apparatus” can be found in para. 0018 and 0050-0053 and Figure 7.
With respect to claims 8, 9, 14, and 15, the structure of the “apparatus” can be found in para. 0018 and 0054-0057 and Figure 8.
With respect to claims 12 and 18,  the structure of the “apparatus” can be found in para. 0018 and 0058-0061 and Figure 9.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 11, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the memory access permissions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears claim 5 should depend on claim 4 instead of claim 1.  This provides antecedent basis for “the memory access permissions”.
Claim 11 recites the limitation "the memory access permissions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears claim 11 should depend on claim 10 instead of claim 7.  This provides antecedent basis for “the memory access permissions”.  
Claim 17 recites the limitation "the memory access permissions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears claim 17 should depend on claim 16 instead of claim 13.  This provides antecedent basis for “the memory access permissions”.    
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 6-8, 12-14, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a mental process that can be performed in the human mind (including an observation, evaluation, judgment, opinion). 
Claim 1 recites, in part, the method comprising: determining that a first node of a plurality of nodes has failed; determining, in response to the first node failing, a failure state; determining, based on the failure state, a configuration for the plurality of nodes excluding the first node.  Given the broadest, reasonable interpretation, these limitations can be performed in the human mind and are merely observations, evaluations, and a judgment.
The judicial exception if not integrated into a practical application.  The limitation: A method for fault state transitions in an autonomous vehicle only amounts to a generic link of use of the judicial exception to a particular field of use in a technological environment (MPEP 2106.05(h)).  When considering the claim as a whole these additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. The additional element does not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. The additional elements do not use the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim.  Further, the limitation applying the configuration merely recites the words “apply it” with the judicial exception and does not integrate the judicial exception into a practical application.  This limitation could just as easily be performed by a person.
Claim 1 does not recite any additional elements that provide “significantly more” than the recited judicial exception.
Claim 2 recites: wherein determining the failure state comprises: determining, from a plurality of predefined states, the failure state; and wherein each of the plurality of predefined states corresponds to a respective configuration of a plurality of configurations.  Given the broadest, reasonable interpretation, these limitations can be performed in the human mind and are merely observations, evaluations, and a judgment.  These additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.  These additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. The additional elements recited in the claim do not provide “significantly more” than the recited judicial exception.
Claim 6 recites: determining that the first node is operational; determining, based on the failure state and in response to determining that the first node is operational, a current state; determining, based on the current state, another configuration.  Given the broadest, reasonable interpretation, these limitations can be performed in the human mind and are merely observations, evaluations, and a judgment.
The judicial exception is not integrated into a practical application.  When considering the claim as a whole these additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. The additional element does not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. The additional elements do not use the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim.  Further, the limitation applying the other configuration merely recites the words “apply it” with the judicial exception and does not integrate the judicial exception into a practical application.  This limitation could just as easily be performed by a person.
Claim 6 does not recite any additional elements that provide “significantly more” than the recited judicial exception.
Claim 7 recites, in part, determining that a first node of a plurality of nodes has failed; determining, in response to the first node failing, a failure state; determining, based on the failure state, a configuration for the plurality of nodes excluding the first node.  Given the broadest, reasonable interpretation, these limitations can be performed in the human mind and are merely observations, evaluations, and a judgment.

The judicial exception is not integrated into a practical application.  The limitation: An apparatus for fault state transitions in an autonomous vehicle only amounts to a generic link of use of the judicial exception to a particular field of use in a technological environment (MPEP 2106.05(h)).  When considering the claim as a whole these additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. The additional element does not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. The additional elements do not use the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim.  As shown above, the steps could easily be performed without the use of a processor or computer program.  Further, the limitation applying the configuration merely recites the words “apply it” with the judicial exception and does not integrate the judicial exception into a practical application.  This limitation could just as easily be performed by a person.
Instead the additional elements merely include instructions to implement an
abstract idea on a computer, or merely use a computer as a tool to perform an abstract
idea. If a claim, under its broadest reasonable interpretation, covers performance in the
mind but for the recitation of generic computer components, then it is still in the mental
processes category unless the claim cannot practically be performed in the mind. See
Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016)
(‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the
claims themselves that foreclose them from being performed by a human, mentally or
with pen and paper.’’); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d.
1314, 1324 (Fed. Cir. 2016) (holding that computer-implemented method for
‘‘anonymous loan shopping’’ was an abstract idea because it could be ‘‘performed by
humans without a computer’’); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335
(Fed. Cir. 2015) (‘‘Courts have examined claims that required the use of a computer and
still found that the underlying, patent-ineligible invention could be performed via pen and
paper or in a person’s mind.’’); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d
1366, 1375, 1372 (Fed. Cir. 2011) (holding that the incidental use of ‘‘computer’’ or
‘‘computer readable medium’’ does not make a claim otherwise directed to process that
‘‘can be performed in the human mind, or by a human using a pen and paper’’ patent
eligible); id. at 1376 (distinguishing Research Corp. Techs. v. Microsoft Corp., 627 F.3d
859 (Fed. Cir. 2010), and SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319 (Fed.
Cir. 2010), as directed to inventions that ‘‘could not, as a practical matter, be performed
entirely in a human’s mind’’). Likewise, performance of a claim limitation using generic
computer components does not necessarily preclude the claim limitation from being in
the mathematical concepts grouping, Benson, 409 U.S. at 67, or the certain methods of
organizing human activity grouping, Alice, 573 U.S. at 219–20.
Further analysis of claim 7 shows that the claim does not recite any additional
elements that render the claim patent eligible even though a judicial exception is recited
in a separate claim element. Claim 7 does not recite any additional elements that
provide “significantly more” than the recited judicial exception (e.g., because the
additional elements—an apparatus--are well-understood, routine, and conventional).
Claim 8 recites: wherein determining the failure state comprises: determining, from a plurality of predefined states, the failure state; and wherein each of the plurality of predefined states corresponds to a respective configuration of a plurality of configurations.  Given the broadest, reasonable interpretation, these limitations can be performed in the human mind and are merely observations, evaluations, and a judgment.  These additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.  These additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. The additional elements recited in the claim do not provide “significantly more” than the recited judicial exception.
Claim 12 recites: determining that the first node is operational; determining, based on the failure state and in response to determining that the first node is operational, a current state; determining, based on the current state, another configuration.  Given the broadest, reasonable interpretation, these limitations can be performed in the human mind and are merely observations, evaluations, and a judgment.
The judicial exception is not integrated into a practical application.  When considering the claim as a whole these additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. The additional element does not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. The additional elements do not use the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim.  Further, the limitation applying the other configuration merely recites the words “apply it” with the judicial exception and does not integrate the judicial exception into a practical application.  This limitation could just as easily be performed by a person.
Claim 12 does not recite any additional elements that provide “significantly more” than the recited judicial exception.
Claim 13 recites, in part, determining that a first node of a plurality of nodes has failed; determining, in response to the first node failing, a failure state; determining, based on the failure state, a configuration for the plurality of nodes excluding the first node.  Given the broadest, reasonable interpretation, these limitations can be performed in the human mind and are merely observations, evaluations, and a judgment.
The judicial exception is not integrated into a practical application.  The limitation: An autonomous vehicle for fault state transitions in an autonomous vehicle, comprising an apparatus configured to perform steps only amounts to a generic link of use of the judicial exception to a particular field of use in a technological environment (MPEP 2106.05(h)).  When considering the claim as a whole these additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. The additional element does not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. The additional elements do not use the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim.  As shown above, the steps could easily be performed without the use of a processor or computer program.  Further, the limitation applying the configuration merely recites the words “apply it” with the judicial exception and does not integrate the judicial exception into a practical application.  This limitation could just as easily be performed by a person.
Instead the additional elements merely include instructions to implement an
abstract idea on a computer, or merely use a computer as a tool to perform an abstract
idea. If a claim, under its broadest reasonable interpretation, covers performance in the
mind but for the recitation of generic computer components, then it is still in the mental
processes category unless the claim cannot practically be performed in the mind. See
Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016)
(‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the
claims themselves that foreclose them from being performed by a human, mentally or
with pen and paper.’’); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d.
1314, 1324 (Fed. Cir. 2016) (holding that computer-implemented method for
‘‘anonymous loan shopping’’ was an abstract idea because it could be ‘‘performed by
humans without a computer’’); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335
(Fed. Cir. 2015) (‘‘Courts have examined claims that required the use of a computer and
still found that the underlying, patent-ineligible invention could be performed via pen and
paper or in a person’s mind.’’); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d
1366, 1375, 1372 (Fed. Cir. 2011) (holding that the incidental use of ‘‘computer’’ or
‘‘computer readable medium’’ does not make a claim otherwise directed to process that
‘‘can be performed in the human mind, or by a human using a pen and paper’’ patent
eligible); id. at 1376 (distinguishing Research Corp. Techs. v. Microsoft Corp., 627 F.3d
859 (Fed. Cir. 2010), and SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319 (Fed.
Cir. 2010), as directed to inventions that ‘‘could not, as a practical matter, be performed
entirely in a human’s mind’’). Likewise, performance of a claim limitation using generic
computer components does not necessarily preclude the claim limitation from being in
the mathematical concepts grouping, Benson, 409 U.S. at 67, or the certain methods of
organizing human activity grouping, Alice, 573 U.S. at 219–20.
Further analysis of claim 13 shows that the claim does not recite any additional
elements that render the claim patent eligible even though a judicial exception is recited
in a separate claim element. Claim 13 does not recite any additional elements that
provide “significantly more” than the recited judicial exception (e.g., because the
additional elements—an apparatus--are well-understood, routine, and conventional).
Claim 14 recites: wherein determining the failure state comprises: determining, from a plurality of predefined states, the failure state; and wherein each of the plurality of predefined states corresponds to a respective configuration of a plurality of configurations.  Given the broadest, reasonable interpretation, these limitations can be performed in the human mind and are merely observations, evaluations, and a judgment.  These additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.  These additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. The additional elements recited in the claim do not provide “significantly more” than the recited judicial exception.
Claim 18 recites: determining that the first node is operational; determining, based on the failure state and in response to determining that the first node is operational, a current state; determining, based on the current state, another configuration.  Given the broadest, reasonable interpretation, these limitations can be performed in the human mind and are merely observations, evaluations, and a judgment.
The judicial exception is not integrated into a practical application.  When considering the claim as a whole these additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. The additional element does not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. The additional elements do not use the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim.  Further, the limitation applying the other configuration merely recites the words “apply it” with the judicial exception and does not integrate the judicial exception into a practical application.  This limitation could just as easily be performed by a person.
Claim 18 does not recite any additional elements that provide “significantly more” than the recited judicial exception.
Claim 19 recites, in part, determining that a first node of a plurality of nodes has failed; determining, in response to the first node failing, a failure state; determining, based on the failure state, a configuration for the plurality of nodes excluding the first node.  Given the broadest, reasonable interpretation, these limitations can be performed in the human mind and are merely observations, evaluations, and a judgment.
The judicial exception is not integrated into a practical application.  The limitation: A computer program product disposed upon a non-transitory computer readable medium, the computer program product comprising computer program instructions for fault state transitions in an autonomous vehicle that, when executed, cause a computer system of the autonomous vehicle to carry out the steps only amounts to a generic link of use of the judicial exception to a particular field of use in a technological environment (MPEP 2106.05(h)).  When considering the claim as a whole these additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. The additional element does not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. The additional elements do not use the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim.  As shown above, the steps could easily be performed without the use of a processor or computer program.  Further, the limitation applying the configuration merely recites the words “apply it” with the judicial exception and does not integrate the judicial exception into a practical application.  This limitation could just as easily be performed by a person.
Instead the additional elements merely include instructions to implement an
abstract idea on a computer, or merely use a computer as a tool to perform an abstract
idea. If a claim, under its broadest reasonable interpretation, covers performance in the
mind but for the recitation of generic computer components, then it is still in the mental
processes category unless the claim cannot practically be performed in the mind. See
Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016)
(‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the
claims themselves that foreclose them from being performed by a human, mentally or
with pen and paper.’’); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d.
1314, 1324 (Fed. Cir. 2016) (holding that computer-implemented method for
‘‘anonymous loan shopping’’ was an abstract idea because it could be ‘‘performed by
humans without a computer’’); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335
(Fed. Cir. 2015) (‘‘Courts have examined claims that required the use of a computer and
still found that the underlying, patent-ineligible invention could be performed via pen and
paper or in a person’s mind.’’); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d
1366, 1375, 1372 (Fed. Cir. 2011) (holding that the incidental use of ‘‘computer’’ or
‘‘computer readable medium’’ does not make a claim otherwise directed to process that
‘‘can be performed in the human mind, or by a human using a pen and paper’’ patent
eligible); id. at 1376 (distinguishing Research Corp. Techs. v. Microsoft Corp., 627 F.3d
859 (Fed. Cir. 2010), and SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319 (Fed.
Cir. 2010), as directed to inventions that ‘‘could not, as a practical matter, be performed
entirely in a human’s mind’’). Likewise, performance of a claim limitation using generic
computer components does not necessarily preclude the claim limitation from being in
the mathematical concepts grouping, Benson, 409 U.S. at 67, or the certain methods of
organizing human activity grouping, Alice, 573 U.S. at 219–20.
Further analysis of claim 19 shows that the claim does not recite any additional
elements that render the claim patent eligible even though a judicial exception is recited
in a separate claim element. Claim 19 does not recite any additional elements that
provide “significantly more” than the recited judicial exception (e.g., because the
additional elements are well-understood, routine, and conventional).
Claim 20 recites: wherein determining the failure state comprises: determining, from a plurality of predefined states, the failure state; and wherein each of the plurality of predefined states corresponds to a respective configuration of a plurality of configurations.  Given the broadest, reasonable interpretation, these limitations can be performed in the human mind and are merely observations, evaluations, and a judgment.  These additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.  These additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. The additional elements recited in the claim do not provide “significantly more” than the recited judicial exception.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al., US 2019/0384303 A1, and further in view of Bono et al., US 2021/0133059 A1.
Referring to claim 1:
In para. 0022, Muller et al. disclose an autonomous vehicle.  And in para. 0132, Muller et al. disclose a CPU cluster.  However, Muller et al. does not explicitly disclose fault tolerance in the cluster.  In para. 0353, Bono et al. disclose a cluster of nodes and a cluster manager.  It would have been obvious to one of ordinary skill at the time of filing of the invention to include the CPU cluster and cluster manager of Bono et al. into the CPU cluster of the autonomous vehicle of Muller et al.  A person of ordinary skill in the art would have been motivated to make the modification because clustering is a well-known strategy for implementing parallel processing applications.  The cluster of Bono et al. improves upon the cluster of Muller et al. by adding fault tolerance to the cluster.  This enables the cluster to continue processing with spare nodes.
In para. 0354, Bono et al. disclose determining that a first node of a plurality of nodes has failed.
In para. 0354, Bono et al. disclose determining, in response to the first node failing, a failure state (the node is not operational and the file system is reassigned).
In para. 0367, Bono et al. disclose determining, based on the failure state, a configuration for the plurality of nodes excluding the first node (a file system container of the primary node is shutdown); and applying the configuration.  
Referring to claims 2, 8, 14, and 20, in para. 0363, Bono et al. disclose wherein determining the failure state comprises: determining, from a plurality of predefined states (operational or failure), the failure state.  And in para. 0361, Bono et al. disclose a node initially designated as failed and then resumes operation.  And in para. 0368 and 0370, Bono et al. disclose wherein each of the plurality of predefined states corresponds to a respective configuration of a plurality of configurations (failed node failovers to another node—para. 0068, and the failover node fails back to the original node—para. 0370; at least two configurations in addition to when all are operating normally).
Referring to claims 3, 9, and 15, in para. 0356, Bono et al. disclose determining, during a code compilation, the plurality of predefined states and the plurality of configurations.  Compiling is to translate all source code of a program from a high-level language into object code prior to execution of the program, and in para. 0356, Bono et al. disclose computer instructions that when executed by the processor of the computing device cause the computing device to perform the functionality of the cluster manager.  Since the cluster manager operation includes a plurality of predefined states and a plurality of configurations, both are determined during code compilation to produce the instructions that are executed.
Referring to claims 4, 10, and 16, in para. 0352, Bono et al. disclose wherein the configuration comprises one or more of: functional assignments for the plurality of nodes excluding the first node.  And in para. 0354, Bono et al. disclose wherein the configuration comprises one or more of: memory access permissions for the plurality of nodes excluding the first node (reassignment of the file system in the sparse virtual space as remote to the node).
Referring to claims 5, 11, and 17, in para. 0372 and 0380, Bono et al. disclose wherein applying the configuration comprises copying, based on the memory access permissions, one or more values stored in memory from a first memory location to a second memory location (the data is mirrored to the new failover node).  In para. 0389, Bono et al. disclose that the sparse virtual space is updated to reflect the file systems being associated with the local storage of the primary storage (memory access permissions).

Referring to claims 6, 12, and 18:
In para. 0379, Bono et al. disclose determining that the first node is operational.
In para. 0387, Bono et al. disclose  determining, based on the failure state and in response to determining that the first node is operational, a current state (the failover node is operating and the cluster manager is informed of the primary node’s online status).
In para. 0388-0389, Bono et al. disclose determining, based on the current state, another configuration; and applying the other configuration (data is synchronized from the failover node to the primary node—0388 and the primary node resumes hosting the file system—0389).
Referring to claim 7:
In para. 0022, Muller et al. disclose an autonomous vehicle.  And in para. 0132, Muller et al. disclose a CPU cluster (an apparatus for fault state transitions).  However, Muller et al. does not explicitly disclose fault tolerance in the cluster.  In para. 0353, Bono et al. disclose a cluster of nodes and a cluster manager (the apparatus).  It would have been obvious to one of ordinary skill at the time of filing of the invention to include the CPU cluster and cluster manager of Bono et al. into the CPU cluster of the autonomous vehicle of Muller et al.  A person of ordinary skill in the art would have been motivated to make the modification because clustering is a well-known strategy for implementing parallel processing applications.  The cluster of Bono et al. improves upon the cluster of Muller et al. by adding fault tolerance to the cluster.  This enables the cluster to continue processing with spare nodes.
In para. 0354, Bono et al. disclose determining that a first node of a plurality of nodes has failed.
In para. 0354, Bono et al. disclose determining, in response to the first node failing, a failure state (the node is not operational and the file system is reassigned).
In para. 0367, Bono et al. disclose determining, based on the failure state, a configuration for the plurality of nodes excluding the first node (a file system container of the primary node is shutdown); and applying the configuration.  
Referring to claim 13:
In para. 0022, Muller et al. disclose an autonomous vehicle for fault state transitions in an autonomous vehicle.  And in para. 0132, Muller et al. disclose a CPU cluster (an apparatus).  However, Muller et al. does not explicitly disclose fault tolerance in the cluster.  In para. 0353, Bono et al. disclose a cluster of nodes and a cluster manager (the apparatus).  It would have been obvious to one of ordinary skill at the time of filing of the invention to include the CPU cluster and cluster manager of Bono et al. into the CPU cluster of the autonomous vehicle of Muller et al.  A person of ordinary skill in the art would have been motivated to make the modification because clustering is a well-known strategy for implementing parallel processing applications.  The cluster of Bono et al. improves upon the cluster of Muller et al. by adding fault tolerance to the cluster.  This enables the cluster to continue processing with spare nodes.
In para. 0354, Bono et al. disclose determining that a first node of a plurality of nodes has failed.
In para. 0354, Bono et al. disclose determining, in response to the first node failing, a failure state (the node is not operational and the file system is reassigned).
In para. 0367, Bono et al. disclose determining, based on the failure state, a configuration for the plurality of nodes excluding the first node (a file system container of the primary node is shutdown); and applying the configuration.  
Referring to claim 19:
In para. 0022, Muller et al. disclose an autonomous vehicle.  And in para. 0132, Muller et al. disclose a CPU cluster.  However, Muller et al. does not explicitly disclose fault tolerance in the cluster.  In para. 0353, Bono et al. disclose a cluster of nodes and a cluster manager.  In para. 0356, Bono et al. disclose a computer program product disposed upon a non-transitory computer readable medium, the computer program product comprising computer program instructions for fault state transitions in an autonomous vehicle that, when executed, cause a computer system of the autonomous vehicle to carry out steps.  It would have been obvious to one of ordinary skill at the time of filing of the invention to include the CPU cluster and cluster manager of Bono et al. into the CPU cluster of the autonomous vehicle of Muller et al.  A person of ordinary skill in the art would have been motivated to make the modification because clustering is a well-known strategy for implementing parallel processing applications.  The cluster of Bono et al. improves upon the cluster of Muller et al. by adding fault tolerance to the cluster.  This enables the cluster to continue processing with spare nodes.
In para. 0354, Bono et al. disclose determining that a first node of a plurality of nodes has failed.
In para. 0354, Bono et al. disclose determining, in response to the first node failing, a failure state (the node is not operational and the file system is reassigned).
In para. 0367, Bono et al. disclose determining, based on the failure state, a configuration for the plurality of nodes excluding the first node (a file system container of the primary node is shutdown); and applying the configuration.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2006/0053337 A1 discloses a cluster and failover in the cluster.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL MASKULINSKI/Primary Examiner, Art Unit 2113